Title: To Alexander Hamilton from Jonathan Cass, 1 June 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware June 1st. 1800
          
          I have been honoured with yours of the 28th. Ultimo, respecting Lieut Peyton. You are perfectly correct, Sir, in your idea, that his letter to you made the advance of four months pay the condition of his continuance in service. his conduct, through the whole of this business, has appeared sth Strange. I can account for it in no other way, than that his mind for the want of cash, and being denid some claims, or money advanced on presenting his account, to the accounting officer of the War department, became soured. I am told Sir, that he considered suspects me of making an uncandid representation to you respecting him, which influenced your Judgment in recommending to the Sec’y. of war a discharge, instead of the four months advance, and I suppose he will write a Book, I am astonished, and much mortified, that he discovered the want of respect to you in his last letter. It has taken me to this time with all Industry to break up the Rendezvous in this State, and leave the public a/c in a proper train. I shall be off tomorrow for Harper Ferry.
          I am Sir, with Great respect & esteem your most humble servant.
          
            J. Cass Major 3. R. Infty
          
          Major Genl. Hamilton—
        